McMurray, Presiding Judge.
Defendant was convicted of criminal attempt to commit burglary. He appeals, following the denial of his motion for a new trial. Held:
1. “A trial court’s finding that a defendant has not been denied effective assistance of trial counsel will be affirmed unless clearly erroneous. [Cit.] The trial court’s finding in the instant case is not clearly erroneous.” Warren v. State, 197 Ga. App. 23, 24 (1) (397 SE2d 484). Defendant failed to establish that his trial counsel’s performance was deficient, or, even if it were deficient, that it prejudiced his defense. See generally McAlister v. State, 204 Ga. App. 259, 261 (2) (419 SE2d 64).
2. The trial court did not abuse its discretion in denying defendant’s motion for a continuance. See generally Snow v. State, 178 Ga. App. 842 (344 SE2d 762).
3. Defendant’s contention that the trial court did not permit him to testify fully is without merit. Although the trial court instructed defendant to answer the questions that were put to him on cross-examination, without simultaneously informing defendant that he had a right to explain his answers, we find no error. Defendant’s attorney pointed out that defendant had a right to explain his answers and the trial court concurred with a simple “yes.” Besides, we find no harm. Defendant has not shown that he would have said something that he had not already said. “ ‘It is, of course, settled that harmless error will not authorize a reversal by this court. (Cit.)’ [Cit.]” Randall v. State, 195 Ga. App. 755 (5), 756 (395 SE2d 2).

Judgment affirmed.


Johnson and Blackburn, JJ., concur.